Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Oh Jun Soo (KR 20140000043 A).
Re claim 1: Oh Jun Soo discloses a foldable multimedia terminal (see figs 3-7) comprising: 
a foldable keyboard (see foldable keyboard in figs 3-5) having one-side keyboard and an other-side keyboard foldably connected to the one-side keyboard such that a user performs an input; 
a first terminal unit (220 in fig 4) including a touch display (221 in fig 4) so as to allow an input to be carried out by means of the foldable keyboard or by means of touch, while interworking with the foldable keyboard, and which performs at least one from among calling, Internet communication, and multimedia content functions (herein, 220 is a smartphone); 
a second terminal unit (110 in fig 4) which is provided so as to be separated from a rear surface (341 in figs 8-9B) of at least one of the one-side keyboard and the other-side keyboard constituting the foldable keyboard, and which provides a dual screen together with the first terminal unit (see figs 3-4) or takes over a function of the first terminal unit while interworking with the first terminal unit; and 
a terminal holder (terminal compartment portion 200 in fig 3) which is provided on the foldable keyboard so as to accommodate the first terminal unit (220) or which accommodates the first terminal unit (110) when the second terminal unit (220) is separably provided on the foldable keyboard (see figs 9A-9B).
Re claim 2: Oh Jun Soo discloses a foldable multimedia terminal (see figs 3-7) comprising: 
a foldable keyboard (see foldable keyboard in figs 3-5) having one-side keyboard and an other-side keyboard foldably connected to the one-side keyboard such that a user performs an input; 
a first terminal unit (220 in fig 4) including a touch display (221 in fig 4) so as to allow an input to be carried out by means of the foldable keyboard or by means of touch, while interworking with the foldable keyboard, and which performs at least one from among calling, Internet communication, and multimedia content functions (herein, 220 is a smartphone); 
a second terminal unit (110 in fig 4) which is provided so as to be separated from a rear surface (341 in figs 8-9B) of at least one of the one-side keyboard and the other-side keyboard constituting the foldable keyboard, and which provides a dual screen together with the first terminal unit (see figs 3-4) or takes over a function of the first terminal unit while interworking with the first terminal unit; and 
a terminal holder (terminal compartment portion 200 in fig 3) foldably provided on the foldable keyboard (see fig 7) and integrally formed with the first terminal unit (see fig 5) such that the terminal holder is unfolded or folded (i.e., via folding portion 310 in figs 6-7) on the foldable keyboard together with the first terminal unit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh Jun Soo (KR 20140000043 A) in view of Gerardi (US 20190258300 A1).
Re claim 3: Oh Jun Soo discloses the foldable multimedia terminal, wherein the terminal holder (terminal compartment portion 200 in fig 3) includes a mounting panel that is foldably connected to the foldable keyboard so as to be unfolded or folded on the foldable keyboard (see fig 7).
Oh Jun Soo fails to disclose a mounting groove in which the second terminal unit is mounted.
	Gerardi discloses a multimedia terminal (see fig 1) comprising a terminal holder (casing 3 in figs 1-2), wherein a mounting groove (seat 4 in fig 2; see paragraphs 27-28) is provided in the terminal holder for accommodating a terminal unit (smartphone 5 in fig 2).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the mounting panel with a mounting groove such that the second terminal unit is accommodated therein for securely mounting the second terminal unit on the terminal holder.
Re claim 5: Oh Jun Soo in view of Gerardi discloses the foldable multimedia terminal, wherein the terminal holder further includes a mounting slot (Gerardi: recess 7 in fig 2; see paragraph 28; herein, at least one side of the first seat 4 may be provided with at least one recess formed on the lateral longer side of first seat 4 and parallel to the longitudinal axis of this side, so as to create a mechanical connection between the first seat 4 and the device 5 and hold the mobile device 5 within the first seat 4. Said recess 7 may be complementary to a corresponding protrusion, respectively, formed on one side of the mobile device 5, so as to improve the mechanical connection between the first seat 4 and the device 5) formed in a part of the mounting groove (Gerardi: seat 4) constituting the mounting panel while being opened to accommodate the first terminal unit (Gerardi: device 5) in a slide manner (Gerardi: see arrow for slidable insertion of device 5 into first seat 4 in fig 2).
Re claim 19: Oh Jun Soo discloses a foldable multimedia terminal.
Oh Jun Soo fails to disclose that the terminal holder is separably inserted into a connection portion provided in an external display to allow (i.e., functional language) the foldable keyboard and the first terminal unit to interwork with the external display.
Gerardi discloses a foldable multimedia terminal comprising a terminal holder (rotatable joint 19 in fig 9a) and a keyboard (18 in fig 9a), wherein the terminal holder is separably inserted into a connection portion (see recess 43 provided in support portion 15 in fig 9a) provided in an external display (display 1 in fig 9a) to allow (i.e., functional language) the keyboard (18) to interwork with the external display (see paragraph 54; herein, the free edge of the second portion 15 of the foldable support 12 is provided with at least one recess 43 in which a portion of the rotatable joint 19 is arranged when it is attached to the display 1, as shown in FIG. 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to separably insert the terminal holder into a connection portion of an external display in order to enable exchange of data signals between the external display and the foldable keyboard such that the foldable keyboard is used to provide input function to the external display.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oh Jun Soo (KR 20140000043 A) modified by Gerardi (US 20190258300 A1) and further in view of Carnevali (US 20070247793 A1).
Oh Jun Soo in view of Gerardi discloses the foldable multimedia terminal.
Oh Jun Soo in view of Gerardi fails to disclose that the terminal holder further includes a touch cover that is coupled to the mounting panel to shield the terminal unit mounted in the mounting groove while allowing the terminal unit to be touchable.
Carnevali discloses a terminal holder (protective cover 100 in fig 3) accommodating a terminal unit (portable computer device 1 in fig 3), wherein the terminal holder includes a touch cover (thin membrane of window portion 114 in fig 3) to shield the terminal unit mounted in the terminal holder while allowing the terminal unit to be touchable (see paragraph 40; herein, the window area 114 is structured as a thin flexible membrane in a position that corresponds to the device's pressure-sensitive touch screen 3 and which permits application therethrough to the touch screen of pressure exerted by the stylus 16 for inputting data and operating the computer device in general). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the terminal holder with a touch cover, as shown in the device of Carnevali, in order to effectively protect the touch display of terminal unit from scratches and spills of liquid while allowing touch input.
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oh Jun Soo (KR 20140000043 A) modified by Gerardi (US 20190258300 A1) and further in view of Chen et al. (US 8238084 B2).
Oh Jun Soo in view of Gerardi discloses the foldable multimedia terminal.
Oh Jun Soo in view of Gerardi fails to disclose that the terminal holder further includes a slot cover for shielding an opening of the mounting slot such that the opening of the mounting slot is opened or closed.
Chen discloses a notebook computer (1 in figs 7-8) including a main body (12 in figs 7-8) defining a receiving groove (receiving groove 124 in figs 7-8) therein, an auxiliary keyboard (auxiliary keyboard 19 in figs 7-8) slidably accommodated in the receiving groove, and a cover (17 in figs 7-8) pivotally connected to one side of the receiving groove and configured for covering the receiving groove when the auxiliary keyboard is received in the receiving groove (see abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the terminal holder with a slot cover for shielding an opening of the mounting slot, as shown in the device of Chen, in order to properly secure the terminal device and prevent accidental removal of the terminal device from the terminal holder.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oh Jun Soo (KR 20140000043 A) modified by Gerardi (US 20190258300 A1) and further in view of Robinson et al. (US 10705574 B2).
Oh Jun Soo in view of Gerardi discloses the foldable multimedia terminal.
Oh Jun Soo in view of Gerardi fails to disclose that the terminal holder includes a connection bar configured as a pair of bars having a predetermined length, in which one ends of the bars are rotatably coupled to both sides of the mounting panel, respectively, so that opposite ends of the bars are in close contact with the mounting panel or stand vertically with respect to the mounting panel while pivoting about the one ends, and one of the first terminal unit and the second terminal unit is rotatably coupled to the opposite end so that the coupled terminal unit is in close contact with the mounting panel or rotated while standing on the mounting panel.
Robinson discloses a foldable multimedia terminal (accessory device 100 in fig 1), wherein the terminal holder includes a connection bar (hinge components 120d, 120b in fig 7) configured as a pair of bars having a predetermined length, in which one ends of the bars (i.e., ends of  hinge components 120d and 120b connected to hinge components 120c and 120a, respectively) are rotatably coupled to both sides of the mounting panel (segment 102a in figs 2, 7), respectively, so that opposite ends of the bars (i.e., ends of  hinge components 120d and 120b connected to panel 104 in figs 2, 7) are in close contact with the mounting panel (see stored configuration of fig 1) or stand vertically with respect to the mounting panel (see deployed configuration of figs 2, 7) while pivoting about the one ends, and a terminal unit (portable electronic device 180 attached to panel 104 in fig 2) is rotatably coupled to the opposite end so that the coupled terminal unit is in close contact with the mounting panel or rotated while standing on the mounting panel.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the terminal holder with a pair of connection bars in order to enable movement of the attached terminal unit into different angular positions with respect to the mounting panel for providing desired viewing angle for the user’s convenience.
Claim(s) 12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oh Jun Soo (KR 20140000043 A) in view of Hsu (US 20050146446 A1).
Re claim 12: Oh Jun Soo discloses the foldable multimedia terminal.
Oh Jun Soo fails to disclose that the foldable keyboard includes a step formed on the one-side keyboard to provide a mounting portion for the other-side keyboard when the other-side keyboard is folded.
Hsu discloses a foldable keyboard (triple-fold structure comprising a first key module M10, a second key module M20 and a third key module M30 in figs 3a-5b), wherein the foldable keyboard includes a step (see “step” in annotated fig 3C) formed on a one-side keyboard (M10) to provide a mounting portion for an other-side keyboard (M20+ M30) when the other-side keyboard is folded (see fig 5b).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the foldable keyboard with a step formed on the one-side keyboard for accommodating the other-side keyboard in folded position in order to reduce the overall size of the foldable keyboard in the folded position, and protect keys of the foldable keyboard in the folded position when not in use (Hsu: see paragraph 24). 

    PNG
    media_image1.png
    615
    1004
    media_image1.png
    Greyscale

Re claim 15: Oh Jun Soo discloses the foldable multimedia terminal.
Oh Jun Soo fails to disclose that at least one of the one-side keyboard and the other-side keyboard of the foldable keyboard is dividedly formed to be foldable and folded in multiple stages.
Hsu discloses a foldable keyboard (A1+A2+A3+A4 in fig 1b), comprising a one-side keyboard (A2) and an other-side keyboard (A3 + A4), wherein the other-side keyboard of the foldable keyboard is dividedly formed to be foldable (herein, A4 is foldable on A3) and folded in multiple stages.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the other-side keyboard in a plural foldable section in order to reduce the overall size of the keyboard for making it portable when desired.
Re claim 16: Oh Jun Soo in view of Hsu discloses the foldable multimedia terminal, wherein the other-side keyboard (Hsu: A3 + A4 in fig 1b) of the foldable keyboard is dividedly formed to be foldable with a length longer than a length of the one-side keyboard (Hsu: A2 in fig 1b), and the foldable keyboard further includes an expansion plate (Hsu: A1 in fig 1b) foldably coupled to an end of the one-side keyboard (Hsu: A2 in fig 1b) and unfolded to extend the length of the one-side keyboard.
Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh Jun Soo (KR 20140000043 A) in view of Xu (US 20130335905 A1).
Re claim 13: Oh Jun Soo discloses the foldable multimedia terminal.
Oh Jun Soo fails to disclose a keyboard folding detection sensor provided on one of the one-side keyboard and the other-side keyboard constituting the foldable keyboard to detect that the foldable keyboard being folded.
Xu discloses a foldable keyboard comprising a keyboard folding detection sensor (magneto-sensitive element 34 in figs 2, 6) positioned on a first keyboard portion (30 in figs 1-3) and a magnet (33 in figs 2, 6) positioned on a second keyboard portion (20 + 10 in figs 1-3) constituting the foldable keyboard to detect that the foldable keyboard being folded (see paragraphs 20-21).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the foldable keyboard with a keyboard folding detection sensor, as shown in the device of Xu, in order to determine different work modes of the foldable keyboard depending on the folding/unfolding state of the foldable keyboard (Xu: see paragraph 16-17).
Re claim 14: Oh Jun Soo discloses the foldable multimedia terminal.
Oh Jun Soo fails to disclose a terminal unit folding detection sensor provided in the first terminal unit or the terminal holder to detect the first terminal unit being folded to the foldable keyboard together with the terminal holder.
Xu discloses a foldable keyboard comprising a folding detection sensor (magneto-sensitive element 34 in figs 2, 6) positioned on a first housing portion (30 in figs 1-3) and a magnet (33 in figs 2, 6) positioned on a second housing portion (20 in figs 1-3) to detect the first housing portion being folded onto the second housing portion (see paragraphs 20-21).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the first terminal unit with a folding detection sensor, as shown in the device of Xu, in order to determine different work modes of the foldable multimedia terminal depending on the folding/unfolding state of the first terminal unit.
Claim(s) 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Oh Jun Soo (KR 20140000043 A) in view of Korkishko (US 20150121516 A1).
Re claim 20: Oh Jun Soo discloses a foldable multimedia terminal (see figs 3-7) comprising: 
a foldable keyboard (see foldable keyboard in figs 3-5) having one-side keyboard and an other-side keyboard foldably connected to the one-side keyboard such that a user performs an input; 
a first terminal unit (220 in fig 4) including a touch display (221 in fig 4) so as to allow an input to be carried out by means of the foldable keyboard or by means of touch, while interworking with the foldable keyboard, and which performs at least one from among calling, Internet communication, and multimedia content functions (herein, 220 is a smartphone); 
a second terminal unit (110 in fig 4) which is provided so as to be separated from a rear surface (341 in figs 8-9B) of at least one of the one-side keyboard and the other-side keyboard constituting the foldable keyboard, and which provides a dual screen together with the first terminal unit (see figs 3-4) or takes over a function of the first terminal unit while interworking with the first terminal unit; and 
a terminal holder (terminal compartment portion 200 in fig 3) which is provided on the foldable keyboard so as to accommodate the first terminal unit (220) or which accommodates the first terminal unit (220) when the second terminal unit (110) is separably provided on the foldable keyboard (see figs 9A-9B).
Oh Jun Soo fails to disclose an open function unit configured to (i.e., functional language) provide contents and equipped with an open communication module allowing execution of only open type contents including Internet surfing and games; and a security function unit configured to (i.e., functional language) provide security type contents and equipped with a security communication module allowing execution of only security type contents including a call, a messenger and a user authentication.
Korkishko discloses an electronic device comprising an open function unit (processor 340 in fig 3B) configured to (i.e., functional language) provide contents and equipped with an open communication module (Non-Trusted OS 341 in fig 3B) allowing execution of only open type contents; and a security function unit (processor 350 in fig 3B) configured to provide security type contents and equipped with a security communication module (Trusted OS 351 in 3B) allowing execution of only security type contents (see paragraph 81; also, see fig 6a-6b and paragraphs 91-102).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the foldable multimedia terminal with an open function unit and a security function unit, as shown in the device of Korkishko, such that the foldable multimedia terminal may change the operation mode from a non-trusted execution environment operation mode (i.e., open function unit) to a trusted execution environment operation mode (i.e., security function unit) when processing secure transactions in order to enhance security authentication.



Re claim 21: Oh Jun Soo discloses a foldable multimedia terminal (see figs 3-7) comprising: 
a foldable keyboard (see foldable keyboard in figs 3-5) having one-side keyboard and an other-side keyboard foldably connected to the one-side keyboard such that a user performs an input; 
a first terminal unit (220 in fig 4) including a touch display (221 in fig 4) so as to allow an input to be carried out by means of the foldable keyboard or by means of touch, while interworking with the foldable keyboard, and which performs at least one from among calling, Internet communication, and multimedia content functions (herein, 220 is a smartphone); 
a second terminal unit (110 in fig 4) which is provided so as to be separated from a rear surface (341 in figs 8-9B) of at least one of the one-side keyboard and the other-side keyboard constituting the foldable keyboard, and which provides a dual screen together with the first terminal unit (see figs 3-4) or takes over a function of the first terminal unit while interworking with the first terminal unit; and 
a terminal holder (terminal compartment portion 200 in fig 3) foldably provided on the foldable keyboard (see fig 7) and integrally formed with the first terminal unit (see fig 5) such that the terminal holder is unfolded or folded (i.e., via folding portion 310 in figs 6-7) on the foldable keyboard together with the first terminal unit.
Oh Jun Soo fails to disclose an open function unit configured to (i.e., functional language) provide contents and equipped with an open communication module allowing execution of only open type contents including Internet surfing and games; and a security function unit configured to (i.e., functional language) provide security type contents and equipped with a security communication module allowing execution of only security type contents including a call, a messenger and a user authentication.
Korkishko discloses an electronic device comprising an open function unit (processor 340 in fig 3B) configured to (i.e., functional language) provide contents and equipped with an open communication module (Non-Trusted OS 341 in fig 3B) allowing execution of only open type contents; and a security function unit (processor 350 in fig 3B) configured to provide security type contents and equipped with a security communication module (Trusted OS 351 in 3B) allowing execution of only security type contents (see paragraph 81; also, see fig 6a-6b and paragraphs 91-102).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the foldable multimedia terminal with an open function unit and a security function unit, as shown in the device of Korkishko, such that the foldable multimedia terminal may change the operation mode from a non-trusted execution environment operation mode (i.e., open function unit) to a trusted execution environment operation mode (i.e., security function unit) when processing secure transactions in order to enhance security authentication.
	Re claim 22: Oh Jun Soo in view of Korkishko discloses a foldable multimedia terminal, further comprising an interworking control unit (Korkishko: communication module 330 in fig 3B and paragraph 81; herein, control between such individual processors 340 and 350 may be performed by a communication module 330) that allows the open function unit to interwork with the security function unit by means of a holder hinge and a keyboard hinge (Oh Jun Soo: see foldable section 310 in figs 6-7; also, see cable 400 electrically connecting keyboard and terminal holder in fig 11), and authenticates the security contents, which are requested when the open type contents are executed through the open function unit, by executing the security contents through the security function unit.
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M, TH, F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/Primary Examiner, Art Unit 2841